DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 2/4/20, 6/21/21 and 11/19/21 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 19 is objected to because of the following informalities: in line 4, “is not” should be changed to --does not--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the fifth and sixth terminals" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, it was presumed applicant intended for claim 17 to be dependent from claim 12, where “fifth and sixth terminals” were previously disclosed.
Claim 29 recites the limitation "the first to fourth corners" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, it was presumed applicant intended to disclose, “first to second corners,” which were previously disclosed in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11, 14, 19, 21, 23-25 and 27-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (KR 10-2016-0075100 – English Translation).
In regard to claim 11, Park discloses a lens moving apparatus comprising: a housing comprising a first side portion, a second side portion, a third side portion, a fourth side portion, a first corner located between the first side portion and the second side portion, a second corner located between the first side portion and the fourth side portion, a third corner located between the third side portion and the fourth side portion, and a fourth corner located between the second side portion and the third side portion (page 4, paragraph 5 – page 5, paragraph 4, Figure 1 & 2, “140”); a bobbin disposed in the housing (Figures 1 & 2, “110”); a first coil disposed at the bobbin (Figures 1 & 2, “120”); magnet disposed on the housing (Figures 1 & 2, “130”); a first circuit board disposed at a side portion of the housing (Figures 1 & 2, “250”), the first circuit board comprising a first terminal, a second terminal, a third terminal, and a fourth terminal (page 16, paragraphs 1-4, Figure 3, “251”); a first position sensor disposed at the first circuit board (Figure 2, “170”), the first position sensor being connected to the first to fourth terminals (page 9, paragraph 10 & page 17, paragraph 2, Figure 4, “170, P1-P4, 501-504, 250”); and a first upper elastic unit disposed at the first corner, a second upper elastic unit disposed at the second corner, a third upper elastic unit disposed at the third corner, and a fourth upper elastic unit disposed at the fourth corner, wherein one end of the first upper elastic unit extends from the first corner to the first side portion so as to be coupled to the first terminal, one end of the second upper elastic unit extends from the second corner to the first side portion so as to be coupled to the second terminal, one end of the third upper elastic unit extends from the third corner to the first side 
Regarding claim 14, Park discloses wherein the housing is provided in the first side portion thereof with a first recess in which the first circuit board is disposed and a second recess in which the first position sensor is disposed (Figure 3, “250” & Figure 4, “170”).
Regarding claim 19, Park discloses wherein the first position sensor overlaps the first and fourth magnets in a direction parallel to a direction from the first corner to the fourth corner of the housing, and wherein the first position sensor does not overlap the first and fourth magnets in a direction perpendicular to a direction from the first corner to the fourth corner of the housing (Figure 2, “170, 130, 140”).
Regarding claim 21, Park discloses said lens moving apparatus comprises: a first supporting member disposed at the first corner of the housing, the first supporting member being connected to the first terminal via the first upper elastic unit; and a second supporting member disposed at the second corner of the housing, the second supporting member being connected to the second terminal via the second upper elastic unit, wherein the first terminal and the second terminal of the first circuit board are terminals configured to provide a power signal of the first position sensor, and the first terminal of the first circuit board is adjacent to the first corner and the second terminal is adjacent to the second corner (page 15, last 2 paragraphs – page 16, paragraph 4, Figure 12, “150a, 150b, 258a, 259b”).

Regarding claim 24, Park discloses wherein the first terminal and the second terminals are disposed adjacent to opposite ends of the body portion (Figure 12, “258a, 259a”).
Regarding claim 25, Park discloses wherein the first position sensor is disposed at a first surface of the first circuit board facing the bobbin (Figure 4, “170”) while the first to fourth terminals are disposed at a second surface of the first circuit board opposite the first surface of the first circuit board (Figure 3, “250, 251”).
Regarding claim 27, Park discloses wherein the first and second upper elastic units (Figure 3, “150”) are spaced apart from the bobbin (Figure 3, “110”).
Regarding claim 28, Park discloses wherein the first terminal of the first circuit board is one of a VDD terminal or a GND terminal, wherein the second terminal of the first circuit board is the other of the VDD terminal or the GND terminal (page 17, paragraph 9).
Regarding claim 30, Park discloses a camera module comprising: a lens; said lens moving apparatus; and an image sensor (page 2, paragraph 1).
In regard to claim 11, Park discloses a lens moving apparatus comprising: a housing comprising a first corner and a second corner (page 4, paragraph 5 – page 5, paragraph 4, Figure 1 & 2, “140”); a bobbin disposed in the housing (Figures 1 & 2, “110”); a first coil disposed at the bobbin (Figures 1 & 2, “120”); first magnets disposed .

Allowable Subject Matter
Claims 12, 13, 15, 16, 18, 20, 22 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to teach a combination of all the claimed features as presented in claims 12, 13, 15, 16 and 20: a lens moving apparatus as claimed, specifically comprising: a first lower elastic unit and a second lower elastic unit coupled to a lower portion of the housing and connected to the first coil, wherein the first circuit board further comprises a fifth terminal and a sixth terminal coupled respectively to the first lower elastic unit and the second lower elastic unit.
The prior art fails to teach a combination of all the claimed features as presented in claim 18: a lens moving apparatus as claimed, specifically wherein a transverse length of each of the first magnets decreases from a first surface to a second surface, and wherein the first surface is a surface facing an outer surface of the bobbin, and the second surface is opposite to the first surface.
The prior art fails to teach a combination of all the claimed features as presented in claim 22: a lens moving apparatus as claimed, specifically comprising: a third supporting member disposed at the third corner of the housing, the third supporting member being connected to the third terminal of the circuit board; and a fourth supporting member disposed at the fourth corner of the housing, the fourth supporting member being connected to the fourth terminal of the circuit board, wherein the third terminal and the fourth terminal of the circuit board are disposed between the first terminal and the second terminal of the circuit board, and the third terminal of the first circuit board is a terminal configured to provide a clock signal and the fourth terminal of the first circuit board is a terminal configured to provide a data signal.

Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, taking into account the presumptions made in the examination of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324. The examiner can normally be reached Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        January 12, 2022